United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2561
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Kenneth Redd,                           *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 24, 2009
                                Filed: December 4, 2009
                                 ___________

Before WOLLMAN, RILEY, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Kenneth Redd appeals the district court’s1 denial of his Federal Rule of
Criminal Procedure 33 motion for a new trial based on newly discovered evidence.
We find that the district court did not abuse its discretion in denying Redd’s motion,
as the evidence that Redd submitted was available before his trial, and was not
relevant to the issues in his suppression motion or his trial. See United States v.
Grover, 511 F.3d 779, 783 (8th Cir. 2007) (standard of review; requirements to justify
new trial under Rule 33).

      1
        The Honorable Charles A. Shaw, United States District Judge for the Eastern
District of Missouri.
      Accordingly, the judgment is affirmed. We also grant counsel’s motion to
withdraw and deny Redd’s motion for appointment of new counsel.
                      ______________________________




                                     -2-